Citation Nr: 1417309	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

2. Entitlement to service connection for residuals of a left Achilles tendon injury, to include as secondary to service-connected disability.

3. Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2010, April 2010, and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A transcript of that hearing is associated with the record.  In April 2012, the Veteran and his representative submitted additional evidence directly to the Board with a waiver of initial RO consideration.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

The issues of entitlement to service connection for residuals of a left Achilles tendon injury and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of hypertension.

2. The evidence does not establish that the Veteran experienced symptoms of chronic hypertension during active duty or continuous symptoms of hypertension since separation from active duty.

3. The Veteran's hypertension did not manifest within one year of separation from active duty.

4. The probative, competent evidence does not demonstrate that the Veteran's hypertension is causally or etiologically related to active duty.

5. The probative, competent evidence does not demonstrate that the Veteran's hypertension is causally or etiologically related to his service-connected pseudofolliculitis barbae with recurring keloids or the treatment thereof, nor was it aggravated by his service-connected pseudofolliculitis barbae with recurring keloids or the treatment thereof.  


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Letters dated in March 2008, October 2009, and January 2010 satisfied the duty to notify provisions with respect to the claim of entitlement to service connection on direct and secondary bases and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the record includes the Veteran's service treatment records, VA treatment records, VA examination reports, independent medical articles, and lay evidence pertinent to the claim decided herein.  The Veteran also underwent VA examination in May 2003 and June 2008 in connection with his claim.  In May 2012, the Board remanded the Veteran's claim to schedule the Veteran for an additional examination.  Accordingly, the Veteran underwent VA examination in June 2012.  Upon review, the Board finds the examinations and opinions, considered together, sufficient and adequate for purposes of determining service connection.  The record shows the VA examiners reviewed the Veteran's claims file, completed physical examinations, and provided complete opinions with respect to the theories of entitlement based on direct and secondary service connection.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the VA Appeals Management Center (AMC) substantially complied with the May 2012 remand directives with respect to the issue decided herein.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for hypertension.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran asserts that his current hypertension is related to active duty.  Alternatively, he contends that his hypertension is causally related to and/or aggravated by the treatment of his service-connected pseudofolliculitis barbae with recurring keloids.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  As cardiovascular-renal disease, to include hypertension, is listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) are applicable to this case. 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. 
§ 3.310).

Under the pertinent regulations, hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013).

The record reflects a diagnosis of hypertension during the pendency of the appeal.  As such, the Board finds the Veteran has established a current disability for service connection purposes.

Concerning service connection on a presumptive basis, the service treatment records do not demonstrate a formal diagnosis of hypertension; however, there are various references to high blood pressure with corresponding readings.  In addition, VA treatment records show the Veteran reported a 20-year history of hypertension in January 2003.  However, the medical evidence indicates that the first formal diagnosis of hypertension was not rendered until 2003, eight years following separation from service.  The Board finds this period without complaints or treatment is evidence for consideration and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Furthermore, the May 2003 VA examiner determined that the Veteran did not have hypertension until he was diagnosed in 2003 and emphasized the difference between hypertension and elevated blood pressure.  The VA examiner noted that throughout the Veteran's military career, he had some elevations of blood pressure.  However, because the Veteran's blood pressure returned to normal following those events, the VA examiner found the instances were most likely due to stress, exercise, or pain and not hypertension.  

The Board recognizes the Veteran's assertions of a history of hypertension dating back to active duty.  However, the Board finds the medical evidence, in conjunction with the May 2003 VA examiner's findings and opinion, do not support the Veteran's statements pertaining to continuous symptoms of hypertension during and since separation from active duty.  In addition, the record demonstrates that the Veteran's statements regarding the onset of hypertension have been inconsistent during the pendency of the appeal.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  A January 2003 VA treatment record shows he reported a 20-year history of hypertension, whereas a February 2003 VA treatment record indicates the Veteran had a 15-year history.  On VA examination in June 2008, the Veteran reported that hypertension was diagnosed in 2001.  Thus, the Board finds the Veteran has not established a continuity of symptomatology for the purpose of service connection.  Moreover, the medical evidence does not indicate that hypertension manifested to a compensable degree within the year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As such, the Veteran is not entitled to service connection for hypertension on a presumptive basis.  

With respect to service connection on a direct basis, the May 2003 VA examiner opined that the Veteran's present hypertension was not secondary to his high blood pressure found during active duty.  In addition, the June 2008 VA examiner found that with the Veteran's report of a family history of hypertension, his present hypertension was more likely than not secondary to a familial process.  In June 2012, the VA examiner also opined that the Veteran's hypertension was less likely than not incurred in or caused by active duty.  Like the May 2003 VA examiner, the VA examiner found it significant that a close follow-up after the Veteran had elevated blood pressure during active duty revealed that his blood pressure had returned to normal levels.  Here, the Board affords the three negative medical opinions significant probative value with respect to the issue of direct service connection.  The VA examiners reviewed the Veteran's records and his lay statements and cited to specific records in support of the opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges the Veteran's assertions that his current hypertension is related to active duty.  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, however, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of hypertension.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Board finds the lay statements provided by the Veteran do not constitute competent medical evidence and lack probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

Concerning service connection on a secondary basis, the evidence must show that the current disability was either caused or aggravated by a service-connected disability.  Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  Here, the Veteran asserts that his hypertension was caused or aggravated by the treatment of his service-connected pseudofolliculitis barbae with recurring keloids.  However, the competent clinical evidence is against a finding that the Veteran's hypertension is caused or aggravated by this disability or the treatment thereof.  As noted above, the June 2008 VA examiner opined that the Veteran's hypertension was more likely than not due to a familial process.  In addition, the VA examiner opined that hypertension was less likely than not related to the injection of Kenalog to treat the Veteran's recurring keloids.  The VA examiner stated that Kenalog was only an intralesional injection, which meant there was minimal effect systemically.  Similarly, the VA examiner in June 2012 found the Veteran's hypertension was less likely than not proximately due to or the result of his service-connected disability.  The VA examiner noted that the Veteran had received intralesional Kenalog shots since 1982 and that in 2011 shots of Kenalog were started via IM.  The VA examiner reported that in general, Kenalog had multiple side effects, which included increased blood pressure, but that this was not common.  In addition, because the medicine was used for many years as an intralesional injection, there was for many years very little systemic effect that would not be enough to cause increased blood pressure, which essentially includes that it would not have worsened his hypertension.  The VA examiner found it significant that the Veteran did not have "Cushiongold" face, which would be a sign of a systemic effect.  In addition, there had not been a significant increase in the Veteran's blood pressure in the last year when he was started with systemic Kenalog.  The Board notes that the VA examiner did not specifically utilize the terminology of "aggravation" when providing the opinion but finds the VA examiner clearly commented on the effects of the medication on the Veteran's hypertension, including whether or not it would have worsened his high blood pressure.  Here, the Board finds the negative opinions provided by the VA examiners carry significant probative weight as they were based on physical examinations of the Veteran, thorough reviews of the record, and medical knowledge directly related to the specific treatment of the Veteran's service-connected disability.  

The Board acknowledges that the Veteran is competent to describe his symptoms.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a veteran's own conclusion stated in support of his claim that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation of hypertension.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).  Thus, a medical opinion is needed to connect one medical condition to another medical condition.  Further, the Board notes the Veteran's submission of internet articles concerning the side effects of Kenalog.  However, generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a medical nexus.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1966).  In this case, the probative medical evidence provides negative opinions concerning a nexus between the Veteran's hypertension and his service-connected pseudofolliculitis barbae with recurring keloids and the treatment thereof.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for hypertension, to include as secondary to service-connected disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected disability, is denied.


REMAND

In May 2012, the Board remanded the claim of entitlement to service connection for residuals of a left Achilles tendon injury.  Specifically, the Board requested that the AMC obtain an opinion as to whether it was at least as likely as not that the Veteran's 2009 left Achilles tendon injury was caused or aggravated his service-connected left knee disability.  Accordingly, the Veteran underwent VA examination in June 2012.  However, the record shows the June 2012 VA examiner merely repeated the findings of a July 2010 VA examiner, who reported that the Veteran's left knee did not have any contribution to the left Achilles tendon injury.  Both VA examiners stated that the muscles responsible for the pulling were the gastrocnemius and the soleo.  As such, the VA examiners found the left Achilles tendon injury and resulting tendonitis were less likely than not proximately due to or the result of the left knee disability.  Here, the Board finds the opinions of record inadequate for purposes of service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners focused solely on whether the left knee disability caused the injury and did not comment on the effects of the left knee disability on the resulting tendonitis, to include permanent aggravation.  Therefore, the Board finds remand is warranted in order to obtain an additional opinion with respect to whether residuals of a left Achilles tendon injury are permanently worsened beyond their natural progression by the service-connected left knee disability.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159.  

The Board also remanded the claim of entitlement to service connection for sleep apnea in May 2012 and requested an opinion as to whether it was at least as likely as not that the Veteran's sleep apnea was caused or aggravated by a service-connected disability.  The Veteran underwent VA examination in June 2012, and the VA examiner opined that sleep apnea was less likely than not proximately due to or the result of, or aggravated by, the Veteran's service-connected condition.  The VA examiner provided a detailed explanation as to how sleep apnea developed.  In pertinent part, the VA examiner reported that sleep apnea was caused by the upper airways being sucked closed during inspiration at night when muscles are relaxed.  Upon review, the Board finds the opinion inadequate for purposes of determining entitlement to service connection.  As previously noted, generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a medical nexus.  Here, the VA examiner does not highlight any records specific to the Veteran in support of the opinion, and in fact, does not mention the specific service-connected disability to which the opinion refers.  In addition, the VA examiner did not provide sufficient rationale with respect to the issue of aggravation  As such, the Board finds remand is warranted in order to obtain an additional medical opinion as to whether the Veteran's sleep apnea is related to or aggravated by the treatment for his service-connected pseudofolliculitis barbae with recurring keloids.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159.

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from December 2013 to the present from the VA Medical Center in El Paso, Texas, and any associated outpatient clinics.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from December 2013 to the present for the Veteran from the VA Medical Center in El Paso, Texas, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Forward the Veteran's claims file to the June 2012 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that any residuals of a left Achilles tendon injury were aggravated by the service-connected left knee sprain.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Then, forward the Veteran's claims file to the June 2012 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of the Veteran's sleep apnea.  After a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any sleep apnea was caused or aggravated by the Veteran's service-connected pseudofolliculitis barbae with recurring keloids or the treatment thereof.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. After completing the above development, re-adjudicate the claims of entitlement to service connection for residuals of a left Achilles tendon injury and entitlement to service connection for sleep apnea.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


